UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6798



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HOMER RICHARDS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-62-A)


Submitted:   September 30, 1999           Decided:   October 7, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Homer Richards, Appellant Pro Se. Charles Philip Rosenberg, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Homer Richards seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Richards, No. CR-93-62-A (E.D.

Va. Mar. 26, 1999).   We grant the motion to file an amended in-

formal brief and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2